NIGRO, Justice,
dissenting.
I join Madame Justice Newman’s dissenting opinion to the extent that she would find that the improper introduction of Slick and Cornell’s statements constituted harmless error, since the statements were merely cumulative of substantially similar, properly admitted evidence.1 See, *202e.g., Commonwealth v. Lopez, 559 Pa. 131, 163-64, 739 A.2d 485, 503 (1999); Commonwealth v. Romero, 555 Pa. 4, 14-16, 722 A.2d 1014, 1019 (1999); Commonwealth v. Washington, 547 Pa. 550, 557, 692 A.2d 1018, 1021 (1997); Commonwealth v. Foy, 531 Pa. 322, 327, 612 A.2d 1349, 1352 (1992).

. As noted by Madame Justice Newman in her dissenting opinion, Slick and Cornell’s *202statements were merely cumulative of Hull’s testimony, which was corroborated by other untainted testimony and physical evidence.